                                                                 Case 2:20-ap-01022-VZ            Doc 68 Filed 04/09/21 Entered 04/09/21 12:36:05             Desc
                                                                                                   Main Document    Page 1 of 4



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  3 rmarticello@swelawfirm.com
                                                                    Michael L. Simon, State Bar No. 300822
                                                                  4 msimon@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Defendant Yueting Jia

                                                                  8

                                                                  9                                UNITED STATES BANKRUPTCY COURT

                                                                 10                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                          LOS ANGELES DIVISION
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 In re                                                   Case No. 2:19-bk-24804-VZ
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 YUETING JIA,                                            Chapter 11

                                                                 14                                       Debtor.           Adv No. 2:20-ap-01022-VZ

                                                                 15                                                         STIPULATION TO MODIFY
                                                                      HONG LIU, an individual,                              SCHEDULING ORDER AND EXTEND
                                                                 16                                                         CERTAIN DEADLINES
                                                                                                         Plaintiff,
                                                                 17
                                                                                  v.
                                                                 18
                                                                    YUETING JIA, an individual; and DOES 1
                                                                 19 through 20, inclusive,

                                                                 20                                    Defendant.
                                                                 21

                                                                 22 TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY

                                                                 23 JUDGE:

                                                                 24               Defendant Yueting Jia ("Defendant") and plaintiff Hong Liu ("Plaintiff" and together with
                                                                 25 Defendant, the "Parties"), by and through their counsel, enter into this stipulation (the

                                                                 26 "Stipulation") pursuant to the foregoing recitals:

                                                                 27

                                                                 28


                                                                      2863500.1                                            1                                    STIPULATION
                                                                 Case 2:20-ap-01022-VZ            Doc 68 Filed 04/09/21 Entered 04/09/21 12:36:05                   Desc
                                                                                                   Main Document    Page 2 of 4



                                                                  1                                                    RECITALS

                                                                  2               A.     On November 24, 2020, the Court entered a scheduling order [Docket No. 59] (the

                                                                  3 "Scheduling Order") that set the following deadlines:

                                                                  4                      1.      April 30, 2021, as the last day for discovery to be completed ("Discovery

                                                                  5                              Cutoff"), including receiving responses to discovery requests;

                                                                  6                      2.      June 15, 2021, as the last day for pre-trial motions to be heard ("Motion

                                                                  7                              Cutoff"), excluding motions to exclude evidence and motions to approve a

                                                                  8                              compromise;

                                                                  9                      3.      June 30, 2021, as the last day to obtain an order permitting the joint of other

                                                                 10                              parties and the amendment of any pleadings ("Joinder and Pleading

                                                                 11                              Amendment Cutoff"); and
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12                      4.      July 22, 2021, as the last day to file and serve a joint pre-trial stipulation
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                              ("Joint Pre-Trial Stipulation Deadline").

                                                                 14               B.     Following entry of the Scheduling Order, the Parties began the discovery process

                                                                 15 and engaged in settlement discussions, including exchanging settlement offers, over a period of

                                                                 16 multiple months. The Parties were unable to reach a settlement.

                                                                 17               C.     After settlement discussions proved unsuccessful, the Parties continued to move

                                                                 18 forward with discovery and discovery is underway. The Parties have met and conferred regarding

                                                                 19 objections served in response to discovery and are discussing the scheduling of certain

                                                                 20 depositions. The Parties entered into a stipulated protective order to facilitate the exchange of

                                                                 21 documents. The Defendant is also engaged in third party discovery and is attempting to resolve

                                                                 22 discovery disputes related thereto.

                                                                 23               D.     In order to allow for additional time to complete discovery and to work through

                                                                 24 discovery disputes with the hope of avoiding any unnecessary motions to compel, the Parties wish

                                                                 25 to extend the above deadlines and dates as set forth below.

                                                                 26

                                                                 27                                                 STIPULATION

                                                                 28               Based on the foregoing recitals, Defendant and Plaintiff agree as follows:


                                                                      2863500.1                                               2                                      STIPULATION
Case 2:20-ap-01022-VZ   Doc 68 Filed 04/09/21 Entered 04/09/21 12:36:05   Desc
                         Main Document    Page 3 of 4
            Case 2:20-ap-01022-VZ                  Doc 68 Filed 04/09/21 Entered 04/09/21 12:36:05                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Stipulation to Modify Scheduling Order and
Extend Certain Deadlines will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/9/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
     Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
     Benjamin Taylor btaylor@taylorlawfirmpc.com
     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/9/2021                    Lynnette Garrett                                                   /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
